Title: Abigail Adams to Robert Goodloe Harper, 13 April 1798
From: Adams, Abigail
To: Harper, Robert Goodloe


        
          
            Sir
            [13 April 1798]
          
          in Porcupines paper of last Evening I read a Letter Said to be Written by Mr Findley to his Friends in the Western Country.
          Is it to be wonderd at that the people are disunited in sentiment When such grose Misrepresentation are made them respecting the Veiws and designs of the Government, and its Representitives? it is rather a subject of surprize that So little Effect is produced by them.
          I hope that Letter will not be permitted to pass Without a due comment & refutation for Such a texture of lies and falshood are woven into it, as none honest Man but a Knave could fabricate.
          it cannot have escaped your notice sir, that a part of the French System is to render as much as possible the Chief Majestrate unpopular With the People by asscribing to him views and designs as foreign to his Heart and mind as honesty and truth are to the Heart and mind of mr Findley for to effect this purpose their Emisaries here have Seizd With avidity the Removal as one object to accomplish their designs the appointment of Mr Adams to Berlin, which tho no promotion of him by his Father either of Rank or Emolument, has given to his Enemies an opportunity a plausible pretence to deceive by misrepresentation the appointment tho made With the purest intentions, has not met With the approbation of mr Adams himself, as you will see by a Letter Which I inclose to you from him in perfect confidence, Which I received last November. Mr Findley “asserts that before ever the President met Congress he appointed his own Son Plenipotentiary to Prussia” the journals of Senate Will prove this falshood. Congress met the 15 of May, and the

Nomination Was the last of June, I think, but the Journals will shew the exact time. he also asserts that he has had an outfit every Year Since his first appointment, one to Holland, one to Lisbon and one to Portugal. not having Scrupled to assert this untruth in the true stile of his oration, he adds 18 thousand dollars more advanced for out fit and first years Sallery—in order to accumulate the sum by his statement. The inclosed Letter will show the falshood of the assertion which I presume may be proved to demonstration from the Secretary of the Treasury & Secretary of States office—
          So cautious has mr Adams been in Pecuniary matters, that he says in a Letter of 24 June 1797
          “You will find from my correspondence With the Secretary of state that I did not conceive myself at Liberty to accept the customary present of a Medal & chain Which Was offerd me at taking leave, and that tho urged to request the permission of Congress, I shall not do it”
          The inclosed Letter you will be kind enough to return to me When you see me, and excuse the trouble I give you. the integrity and honour of an absent son is precious to me. he has it not in his power to defend himself
          I am sir With Sentiment / of Confidence and Esteem / Your Humble / Servant
          
            A Abigail Adams
          
        
        
          a Life Wholy devoted to the service of his Country, Without one Wish or Idea of accumulating Property will leave to the President of the united states and his family a bare compentancy the remainder of his Life
        
      